Citation Nr: 0425671	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by ringing in the ears and buzzing headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue of entitlement to service connection for a disability 
manifested by ringing in the ears and buzzing headaches.  

In a statement dated in January 2003, a private physician 
expressed his opinion that "some of . . . [the veteran's] 
hearing loss is directly related to his military noise 
exposure."  The issue of entitlement to service connection 
for hearing loss is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

At the personal hearing conducted before the undersigned 
Veterans Law Judge via videoconferencing in February 2004, 
the veteran and his wife testified that he has received 
relevant treatment at the VA Medical Center (VAMC) in 
Memphis, Tennessee since 1978.  Hearing transcript (T.) 
at 8-9.  After this hearing, the veteran submitted copies of 
records of recent treatment that he has received at this 
medical facility.  Importantly, however, the only additional 
reports of treatment that the veteran has received at the 
Memphis VAMC which have been obtained and associated with the 
claims folder are records dated from October 1999 to November 
2000.  A remand is necessary, therefore, to accord the RO an 
opportunity to procure, and to associate with the claims 
folder, copies of all records of pertinent treatment that the 
veteran has received from the Memphis VAMC since 1978.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of tinnitus and headache 
treatment that the veteran has received 
at the VAMC in Memphis, Tennessee since 
January 1978.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a disability 
manifested by ringing in the ears and 
buzzing headaches.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



